Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 1 of 11
     Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 2 of 11



findings of incredible testimony by police officers; (d) denials of indemnification and/or

representation of police officers by the New York City Law Department; and (e) judgments

and settlements against police officers in civil cases where, in the opinion of the New York

City Law Department, there exists evidence of police malfeasance; and

       WHEREAS, the NYPD has consulted with the Monitor and Plaintiffs’ counsel and

finalized a plan to implement the above program;

       NOW, THEREFORE, it is hereby ORDERED on this 2nd day of June 2020 that:

   1. The NYPD shall make reasonable efforts to systematically obtain the following

categories of information in the manner described herein:

       a.      From the District Attorney’s Offices of Bronx, Kings, New York, Queens,

and Richmond Counties (collectively, “District Attorney’s Offices”), data, preferably in

digitized, automated form, regarding all declinations of prosecutions falling into any of the

following categories:

               (i)      complainant or witness failed to positively identify defendant; or

               (ii)     incorrect or missing paperwork; or

               (iii)    insufficient evidence; or

               (iv)     lack of element of crime; or

               (v)      lack of jurisdiction; or

               (vi)     lack of nexus between defendant and crime; or

               (vii)    mere presence of defendant at location; or

               (viii) no personal observation of violation by arresting officer; or

               (ix)     potential search and seizure issues; or

               (x)      unavailability of arresting officer; or


                                               2
     Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 3 of 11



               (xi)    prosecutorial discretion; or

               (xii)   summonsable offense.

       b.      From the Office of Court Administration and the United States Attorney’s

Offices for the Eastern and Southern Districts of New York, suppression decisions in which

evidence was precluded as a result of court findings of unlawful stops and searches from

state and federal criminal proceedings, juvenile delinquency proceedings, and child abuse

and neglect proceedings. The following types of documents and information shall be

obtained, preferably as digitized automated data, to the extent that they are available:

               (i)     Aggregate data and individual records of all suppression hearings

                       and/or decisions in which a decision was made to suppress evidence,

                       including the names of police officers and supervisors on the scene

                       at the time of the encounter and/or police officers testifying about

                       the encounter; and

               (ii)    transcripts of suppression hearings; and

               (iii)   written opinions or decisions, if available, concerning suppressed

                       evidence.

When required by New York State law, the NYPD shall file an unsealing application to

obtain the above information in this section. The NYPD shall request that the Office of

Court Administration and relevant personnel in the U.S. Attorney’s offices work with the

NYPD to develop standard, efficient, and mutually acceptable procedures to ensure these

data are routinely provided and shall approach the Court if external obstacles impede this

obligation.




                                             3
     Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 4 of 11



       c.      From the District Attorney’s Offices, New York City Law Department, and

the United States Attorney’s Offices for the Eastern and Southern Districts of New York,

judicial decisions finding a police officer not credible, including from state and federal

criminal proceedings, juvenile delinquency proceedings, and child abuse and neglect

proceedings. The following types of documents in cases regarding court findings of

incredible testimony shall be obtained, to the extent that they are available:

               (i)     Aggregate data and individual records of all court findings of

                       incredible testimony, including the names of police officers and

                       supervisors on the scene at the time of the encounter and/or police

                       officers testifying about the encounter; and

               (ii)    transcripts of hearings regarding court findings of incredible

                       testimony; and

               (iii)   written opinions or decisions regarding court findings of incredible

                       testimony.

When required by New York State law, the NYPD shall file an unsealing application to

obtain the above information in this section.

       d.      From the New York City Law Department, in any civil lawsuit alleging an

unconstitutional stop, unconstitutional trespass enforcement, or racial profiling, including

racial slurs, and if the Law Department declined to indemnify or represent a police officer,

the civil complaint, notices of claim, and the declination letter. The NYPD shall also solicit

from the Law Department the general basis for the declination of indemnification or

representation, and identification of material(s) that directly underlie the general basis, to




                                                4
     Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 5 of 11



the extent that information is not protected from disclosure by operation of law or

applicable privilege.

               (i)      In this order, the term “racial profiling” means police action initiated

                        with race, color, ethnicity, or national origin as a motivating factor.

               (ii)     In this order, the term “racial slur” includes offensive language, and

                        derogatory remarks or gestures, based on race, color, ethnicity, or

                        national origin.

       e.      From the New York City Law Department, in any civil lawsuit or settlement

alleging an unconstitutional stop, an unconstitutional trespass enforcement, or racial

profiling, including racial slurs, where there has been a judgment or settlement against a

police officer, and where there exists evidence that that police officer violated a rule or

regulation of the NYPD, identification of such evidence, including, but not limited to,

notices of claims and civil complaints, to the extent that the evidence is not protected from

disclosure by operation of law or applicable privilege.

   2. All such information in paragraph 1 shall be entered into computerized relational

databases and commands shall be notified in the event of: (a) declinations of prosecution

by the District Attorney’s Offices; (b) suppression decisions by courts precluding evidence

as a result of unlawful stops and searches; (c) court findings of incredible testimony by

police officers; (d) declinations of indemnification and/or representation of police officers

by the New York City Law Department as described in paragraph 1(d) above; and (e)

judgments and settlements against police officers in civil cases as described in paragraph

1(e) above.




                                               5
     Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 6 of 11



   3. The NYPD shall systematically assess the following categories of information in

the manner described herein:

       a.          The NYPD shall utilize an Early Intervention Committee (“Committee”) to

systematically assess information regarding adverse findings on the conduct of police

officers involving illegal stops, illegal trespass enforcements, or racial profiling, including

racial slurs. The Committee shall be comprised of executive-level personnel representing

the Deputy Commissioner of Legal Matters, the Deputy Commissioner of Equity and

Inclusion, the Deputy Commissioner of Risk Management, the Chief of Department, the

Chief of Detectives, the Chief of Patrol, and the Chief of Personnel. The Committee must

convene no less than once every three months.

       b.          The NYPD shall designate personnel to compile the above categories of

information on a regular basis and identify police officers who may require early

intervention (“Subject Officers”).            The designated NYPD personnel shall enter the

compiled information into a database, and ensure that the compiled information is

transmitted to the Committee.

       c.           The Committee shall set forth a written policy for the evaluation of the

information collected with sufficient detail to guide its assessments of individual officers

and the extent and manner of intervention to be applied. The policy should allow for a

range of appropriate remedial measures including, but not limited to:

            (i)        refresher trainings;

            (ii)       mentoring;

            (iii)      monitoring;

            (iv)       enhanced supervision;


                                                   6
     Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 7 of 11



            (v)        change of assignment;

            (vi)       health and wellness referral; and

            (vii)      referral for potential disciplinary action to an internal NYPD bureau, or

                       for criminal investigation to an external agency, such as a District

                       Attorney’s Office.

The policy shall provide flexibility to tailor interventions to each Subject Officer’s

circumstances.        The policy shall contain guidelines to ensure consistent, fair, and

proportionate outcomes. The policy shall be posted on the NYPD public website.

       d.          The Committee shall track metrics to measure performance of the program,

including: (a) number of police officers assessed, categorized by type of threshold

triggered; (b) number of police officers who triggered the early intervention system

mechanism more than once; (c) number of interventions or remedies directed, categorized

by type and duration; (d) number of police officers successfully completing written action

plans referred to in paragraph 4.d; (e) number of police officers subject to early intervention

who continued to be flagged for monitoring once the recommended intervention was

complete; (f) number of police officers who become the subject of Civilian Complaint

Review Board or NYPD investigations, or lawsuits, after entry into the program; and (g)

number of police officers terminated or placed on dismissal probation after entry into the

program. The NYPD shall report on these metrics quarterly. The quarterly reports shall

be statistical and summary in nature without identifying characteristics, and shall be

publicly available.

       e.           The Committee, in consultation with the Monitor and available to Plaintiffs

prior to adoption, shall develop a program for systematically receiving and assessing


                                                 7
     Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 8 of 11



information regarding adverse findings on the conduct of police officers involving illegal

stops or illegal trespass enforcements for consideration in officer performance evaluations,

transfer requests and discretionary promotional decisions. Such assessments and relevant

information shall be provided to the Police Commissioner, or the Police Commissioner’s

designee(s), for consideration by personnel making performance evaluations, transfer or

discretionary promotional decisions, on a case by case basis, as the Police Commissioner

deems appropriate.

       f.          The Committee must assess a Subject Officer’s need for early intervention

when a Subject Officer crosses designated thresholds.            A Subject Officer crosses a

designated threshold when he or she:

            (i)       receives three or more declinations of prosecution relating to the

                      categories specified in paragraph 1(a)(i)-(xii) in a twelve-month period;

                      or

            (ii)      receives a suppression decision in a case in which evidence was

                      precluded as a result of an allegation of an unlawful stop, frisk, search,

                      trespass enforcement or racial profiling, including racial slurs; or

            (iii)     receives a court finding of incredible testimony; or

            (iv)      is a named defendant in a lawsuit and the New York City Law

                      Department has declined to represent the Subject Officer; or

            (v)       is a named defendant in a lawsuit and the New York City Law

                      Department has declined to indemnify the Subject Officer; or

            (vi)      is a named defendant in any lawsuit alleging an unconstitutional stop,

                      an unconstitutional trespass enforcement, or racial profiling or racial


                                                8
     Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 9 of 11



                      slurs where there has been a judgment or settlement against a police

                      officer, and where there exists evidence that the police officer violated

                      a rule or regulation of the NYPD; or

            (vii)     receives any complaint containing an allegation of racial profiling or

                      racial slurs.

       4.          The NYPD shall systematically act on the following categories of

information in the manner described herein:

       a.          The Committee shall determine if intervention with respect to a Subject

Officer is appropriate after reviewing: (1) all relevant details pertaining to the underlying

facts of the incident or incidents that caused the Subject Officer to cross a threshold; (2)

the Subject Officer’s disciplinary history and performance monitoring; (3) the Subject

Officer’s tenure with the NYPD; (4) the Subject Officer’s performance evaluations; (5) the

Subject Officer’s past and current assignments; and (6) whether the Subject Officer has

appeared before the Committee more than once. The Committee may also utilize or consult

with other NYPD resources, such as a NYPD health and wellness representative or the

commander of the Training Academy. When appropriate, the Committee shall select from

a range of interventions, including, but not limited to:

            (i)       refresher trainings;

            (ii)      mentoring;

            (iii)     monitoring;

            (iv)      enhanced supervision;

            (v)       change of assignment;

            (vi)      health and wellness referral; and


                                                9
     Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 10 of 11



            (vii)   referral for potential disciplinary action to an internal NYPD bureau, or

                    for criminal investigation to an external agency, such as a District

                    Attorney’s Office.

       b.       The Committee shall review, and the NYPD shall enter into the

computerized database described in paragraph 2 above, all relevant data pertaining to

officers identified as lacking in credibility or flagged as ineffective by the District

Attorney’s Offices. This shall include any relevant or associated case materials obtained

or received by the Early Intervention Committee, the Adverse Credibility Committee, any

of their constituent members, or any other bureau or office within the NYPD. Where

relevant information exists, it shall factor into the decision-making of the Committee, be

associated with the Subject Officer in the computerized database, and be considered in

connection with any early intervention determination.

       c.       The Committee, before making its decision, shall ask the commanding

officer or their designee for their recommendation on what early intervention would be

effective and, if there had been any prior efforts at interventions, their effectiveness.

       d.       The Committee, within seven business days of making a decision, shall

communicate the appropriate intervention to the Subject Officer’s commanding officer,

along with any other relevant internal stakeholders, in a written action plan, and return a

copy of the written action plan to the Risk Management Bureau (“RMB”). RMB must file

the written action plan in a database in a manner that permits analysis in the aggregate. In

the event that the Committee determines that no intervention is required, RMB shall log

the non-intervention in a database.




                                              10
Case 1:08-cv-01034-AT Document 767 Filed 06/02/20 Page 11 of 11
